EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	[0001]    This application is a continuation and claims priority to U.S. Patent Application Serial No. 16/622,684, now U.S. Patent No. 11,097,245, filed December 13, 2019, which is a 35 U.S.C. § 371 U.S. National Phase entry of International Application No. PCT/US2018/037445, now WO 2018/232059, entitled "Electric- Powered, Closed-Loop, Continuous-Feed, Endothermic Energy-Conversion Systems and Methods" having an international filing date of June 14, 2018, which claims the benefit of U.S. Provisional Patent Application Serial No. 62/519,213 filed June 14, 2017, the entire disclosures of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Ali et al. (US 8,518,218 B2), Miller, Jr. (US 5,648,042), and Lanham (US 5,010,808).
Regarding claim 1, Ali et al. discloses a system for converting energy comprising: a reactor (2-1) having inner walls controlled in a high temperature environment; and a drag conveyor (drag chain conveyor, 2-4) in the reactor (2-0) (see Abstract; figure 1; and column 2, line 8 through column 3, line 43).
Miller, Jr. disclose a high-temperature belt-type furnace (see Abstract) having a plurality of separately controllable and monitored interior heating zones; a continuous link belt comprising silicon carbide links, said belt passing into, through, and out of the furnace interior; and a variable-speed drive mechanism for engaging and controlling the speed of the silicon carbide belt through the furnace (see figure 1; column 4, lines 19-31; and column 4, line 41 through column 7, line 67) resulting in a system for converting energy comprising: a controller; a reactor; a drag conveyor in the reactor; and a multi-zone heater surrounding the reactor and the drag conveyor.
Lanham discloses a bakery oven with an endless center drive chain conveyor (22) (drag conveyor), the drag conveyor including a multi-pass drag chain adapted to allow a feedstock material to advance in opposing directions on the same drag chain (see Abstract; figures 1-5; and column 2, line 66 through column 4, line 61).
The prior art references fail to disclose or suggest a reactor having inner walls operated by the controller.
In addition, there is a lack of suggestion or motivation to combine the teachings of the prior art reference.
Claims 2-5 depends on claim 1.
Claim 6 is drawn to a method for converting energy, comprising the steps of: providing an energy conversion system according to claim 1.
Claims 7-10 depend on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774